         Case 2:19-cv-00124-RFB-VCF Document 53 Filed 05/18/20 Page 1 of 3




     1    CHAD C. COUCHOT, Bar No. 1 2946
          Schuering Zimmerman & Doyle, llp
 2        400 University Avenue
          Sacramento, California 95825-6502
 3        (916) 567-0400
          FAX: 568-0400
 4
          TARA CLARK NEWBERRY
 5        Nevada Bar No. 10696
          CLARK NEWBERRY
 6        810 S. Durango Drive, Suite 102
          Las Vegas, Nevada 89145
 7        (702) 608-4232
          Email: tnewberry@cnlawlv.com
 8
          Attorneys for Defendant NAPHCARE, INC.


10                             IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
11

12        GUSTAVO RAMOS,                                 )   No.   2 : 1 9-CV-00 1 24-RFB-VCF
                                                         )
13                      Plaintiff,                       )   [PROPOSED] STIPULATION TO
                                                         )   EXTEND DISCOVERY DEADLINES
14        vs.                                            )   (First Request)

15        CLARK COUNTY DETENTION CENTER, (an             )
          operating agency of Clark County NV),          )
16        NAPHCARE, INC. (a foreign corporation),        )
          UNKNOWN MEDICAL SERVICES PROVIDER              )
17        (Corp Roe #1), WARDEN OF CCDC (John            )
          Doe #1), in its individual and professional    )
18        capacity, SHERIFF JOSEPH LOMBARDO,             )
          LAS VEGAS METROPOLITAN POLICE                  )
19        DEPARTMENT, in his individual and              )
          professional capacity, YOLAND KING, in her     )
20        individual and professional capacity, (Clark   )
          County Manager), JEFF WELLS, in his            )
21        individual and professional capacity (Asst     )
          Clark Coun                 , LT. MICHAEL       )
22                                                       )
          or professional capacity as a supervisor at )
23        CCDC, DOES 1-X, ROES 1-X, et al.            )
                                                         )
24                     Defendants.                       )
                                                         )
25

26              This is the first stipulation to extend the time to complete discovery. In light

27        of the current restrictions due to the COVID-19 pandemic, the parties have been

28       unable to complete discovery in the time frame initially anticipated. For example,



          [ PROPOSED] STIPULATION TO EXTEND DISCOVERY DEADLINES (First Request)                 -1-
     Case 2:19-cv-00124-RFB-VCF Document 53 Filed 05/18/20 Page 2 of 3




 1    the parties have been unable to complete plaintiffs deposition because effective

 2    March 7, 2020, the State of Nevada Department of Corrections has temporarily

 3    suspended visitation of all inmates, including attorney/legal visits. Accordingly, the

 4    parties hereby stipulate to extend all discovery deadlines six months.

 5           The current discovery deadlines are as follows:

 6                  Amend Pleadings:                           June 16, 2020

 7                  Initial Expert Disclosures:                June 17, 2020

 8                  Rebuttal Expert Disclosures:               August 17, 2020

 9                  Close of Discovery:                        September 14, 2020

10                  Dispositive Motions:                       October 14, 2020

11           The parties hereby propose the following new discovery deadlines:

12                  Amend Pleadings:                           December 16, 2020

13                  Initial Expert Disclosures:                December 17, 2020

14                  Rebuttal Expert Disclosures:               February 17, 2021

15                  Close of Discovery:                        March 14, 2021

16                  Dispositive Motions:                       April 14, 2021

17
       Dated:             14 2020
                     May J4_>                      Dated:       May 14
                                                                    14 ,2020
18
       SCHUERING ZIMMERMAN & DOYLE,                THE MARKOW1TZ LAW FIRM
       LLP
19

20
                                                   By:
                                                         /s/ Warren
                                                         /s/        R. Markowitz
                                                             Warren R. Markowitz
            /s/ Chad
       gv . /s/ Chad C.
                     C. Couchot
                        Couchot                    Warren R. Markowitz, Esq.
21                                                 7260 W. Azure Drive, Suite 140-100
       CHAD C. COUCHOT
       400 University Avenue                       Las Vegas, NV 89130
22
       Sacramento, California 95825-6502          Attorneys for Plaintiff GUSTAVO
       Attorneys for Defendants NAPHCARE,          RAMOS
23
       INC.
24
       III
25
       III
26
       III
27
       III
28
       III


      [ PROPOSED] STIPULATION TO EXTEND DISCOVERY DEADLINES (First Request)              -2-
     Case 2:19-cv-00124-RFB-VCF Document 53 Filed 05/18/20 Page 3 of 3




 1
       Dated:        May 14
                         14
                                 , 2020            Dated:       May   je$%20
 2
       LEWIS BRISBOIS BISGAARD & SMITH             OLSON,  CANNON,       GORMLEY      &
       LLP                                         STOBERSKI
 3

 4
       By:
 5           /s/ Robert
             /s/ Robert W. Freeman
                        W. Freeman

 6
       ROBERT W. FREEMAN                           ^TepFd              Eftf
       6385 S. Rainbow Boulevard, Suite 600        OLSON, CANNON, GORMLEY &
       Las Vegas, Nevada 891 18                    STOBERSKI
 7
       Attorneys for Defendants CLARK              9950 West Cheyenne Avenue
       COUNTY DETENTION CENTER,                    Las Vegas, NV 89129
 8
       LVMPD, SHERIFF LOMBARDO &                   Attorneys for Defendants YOLANDA
       OFFICER LUSCH                               KING and JEFF WELLS
 9

10                                              ORDER

11           Based on the foregoing, it is hereby ORDERED, ADJUDGED AND DECREED

12    that the proposed discoveiy deadlines set forth above are hereby approved and

13    adopted.

14           IT IS SO ORDERED.
                          15th            May
15           DATED this          day of                 2020.

16

17
                                                  UNITED STATES DISTRICT JUDGE
18                                                               Magistrate
19

20

21

22

23

24

25

26

27

28



      [ PROPOSED] STIPULATION TO EXTEND DISCOVERY DEADLINES (First Request)           -3-
